 

; :12-cr- - H Document 67 Filed 07/26/21 PagelD.177 Page 1 of 2
AO 24sD(cA8b ev 1/19) Indewoont' {X a Criminal Case for Revocations

_ UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA JUDGMENT IN A CRIMINAL CASE
(For Revocation of Probation or Supervised Release)
(For Offenses Committed On or After November 1, 1987)

 

 

    

 

 

 

Vv.
STEVEN CRAIG HART (1)
Case Number: 3:12-CR-00420-WOH
Douglas C. Brown pene
Defendant’s Attorney Ri Fe i -
REGISTRATION NO. 30291-298 q
C -
THE DEFENDANT: JUL 26 2021
| admitted guilt to violation of allegation(s) No. 1-7, 10-11 CLERK 3S DISIBOD OT
SULTHERN DIS TRICLOF CALIFORNIA
L] was found guilty in violation of allegation(s) No. LEY ferdenial ofGeliy. ort |

 

Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s):

Allegation Number Nature of Violation

 

1-5 nv3, Unlawful use of a controlled substance or Failure to Test; VCCA (Violent Crime Control
Act)
6 nv21, Failure to participate in drug aftercare program
7 nv8, Failure to be truthful and/or follow instructions
i0 nv11, Failure to report change in residence/employment
11 nv8, Failure to be truthful and/or follow instructions

Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any

material change in the defendant’s economic circumstances.

July_19, 2021 Z

   

IN. WILLIAM Q.

UNITED STATES AsTRICT JUDGE

 

 
 

3:12-cr-00420-WQH, Document 67 Filed 07/26/21 PagelD.178 Page 2 of 2
AO 24sp (RSD Rev, 01/19) Judgment in a Criminal Case for Revocations

 

DEFENDANT: STEVEN CRAIG HART (1) Judgment - Page 2 of 2
CASE NUMBER: 3:12-CR-00420-WQH

IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
Nine (9) months

Sentence imposed pursuant to Title 8 USC Section 1326(b).
The court makes the following recommendations to the Bureau of Prisons:

OO

The defendant is remanded to the custody of the United States Marshal.

(1 The defendant shall surrender to the United States Marshal for this district:
Ol at A.M. on

 

 

C1 as notified by the United States Marshal.

The defendant shall surrender for service of sentence at the institution designated by the Bureau of
Prisons:

[1] onor before

C1 as notified by the United States Marshal.

LJ as notified by the Probation or Pretrial Services Office.

 

 

 

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered on to
at , with a certified copy of this judgment.
UNITED STATES MARSHAL
By DEPUTY UNITED STATES MARSHAL

3:12-CR-00420-WQH

 
